Case 1:20-cv-04791-AMD-RML Document 4 Filed 11/16/20 Page 1 of 4 PageID #: 32




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                                                       X

 ANDRES E. BRYAN,

                        Plaintiff,                           MEMORANDUM AND ORDER
                                                             20-CV-4791 (AMD)(RML)
                -against-

 FLORIDA DEPARTMENT OF FINANCIAL
 SERVICES,

                        Defendant.
                                                       X

 ANN M.DONNELLY,United States District Judge:

        The pro se plaintiff commenced this action on November 3, 2020, alleging that he is

 owed prize money from a 1998 American Family Publishers("AFP")sweepstakes. (ECF No.

 1.) The plaintiffs request to proceed informa pauperis pursuant to 28 U.S.C. § 1915 is granted

 solely for the purpose of this order. (ECF No. 2.) For the reasons discussed below, the

 complaint is dismissed.

                                     STANDARD OF REVIEW


        Because the plaintiff is proceeding pro se, his complaint is held to less stringent standards

 than pleadings drafted by attorneys. Erickson v. Pardus, 551 U.S. 89,94(2007); Hughes v.

 Rowe,449 U.S. 5,9(1980); Sealed Plaintiffv. Sealed Defendant #/, 537 F.3d 185, 191-93(2d

 Cir. 2008). I read the plaintiffs pro se complaint liberally, and interpret it to raise the strongest

 arguments it suggests. Burgos v. Hopkins, 14 F.3d 787, 790(2d Cir. 1994). Since this is the

 pleadings stage ofthe proceeding, I must assume the truth of"all well-pleaded, nonconclusory

 factual allegations" in the complaint. Kiobel v. Royal Dutch Petroleum Co.,621 F.3d 111, 123

 (2d Cir. 2010)(citing Ashcroft v. Iqbal, 556 U.S. 662(2009)). A complaint must plead sufficient


                                                   1
Case 1:20-cv-04791-AMD-RML Document 4 Filed 11/16/20 Page 2 of 4 PageID #: 33




 facts to "state a claim to relief that is plausible on its face." Bell Atl Corp. v. Twombly,550 U.S.

 544, 570(2007).

        Nonetheless, under 28 U.S.C. § 1915(e)(2)(B), I must dismiss an informa pauperis

 action when the action "(i) is frivolous or malicious;(ii) fails to state a claim on which relief may

 be granted; or (iii) seeks monetary relief against a defendant who is immune from such relief."

 An action is "frivolous" when either:(1)"the 'factual contentions are clearly baseless,' such as

 when allegations are the product of delusion or fantasy;" or(2)"the claim is 'based on an

 indisputably meritless legal theory.'" Livingston v. Adirondack Beverage Co., 141 F.3d 434,437

 (2d Cir. 1998)(internal citation omitted).

                                           DISCUSSION


        In 1998,the plaintiff received a letter from AFP offering him a chance to participate in a

 sweepstakes. The letter contained a "scratch-off game; the plaintiff could win an $11,000,000

 cash prize if he matched the number on his "prize claim certificate" to the hidden "personal prize

 claim number." (EOF No. 1 at 17.) The letter stated that the $11,000,000 prize money was

 "currently on reserve at Fleet Bank N.A." and available to the plaintiff only if he won the

 scratch-off game and mailed his certificate to AFP within five days. {Id.) The plaintiff alleges

 that "the winning number was issued" to him and that he was "the only winner ofthe entire prize

 of$11,000,000." {Id. at 7.)

        The plaintiff does not name AFP as a defendant, and makes no allegations against the

 only defendant in this action, Florida Department of Financial Services. The Court presumes

 that the defendant is named because it allegedly holds the unclaimed prize money. To the extent

 the defendant is seeking a court order directing the defendant to release the prize money, his
Case 1:20-cv-04791-AMD-RML Document 4 Filed 11/16/20 Page 3 of 4 PageID #: 34




 claim is time barred regardless of whether the laws of New York or Florida apply. For breach of

 contract claims, New York law provides a six-year statute of limitations, N.Y. C.P.L.R. 213(2),

 and Florida law provides a five-year statute of limitations, Fla. Stat § 95.1 l(2)(b). The plaintiff

 filed his claim over twenty years after he received the sweepstakes letter.

        Even if the plaintiffs complaint was not time-barred, he has not stated a cause of action.

 First, he has not alleged that the named defendant participated in any wrongdoing. Second, the

 predicate for his lawsuit—^that he was declared winner ofthe AFP sweepstakes—is flawed. "In

 general, the type of[sweepstakes] mailing [the plaintiff] received usually does not create a valid

 contract; it is instead an offer to participate in the sweepstakes." Thomas v. Publishers Clearing

 House^ 2002 WL 193935, at *5 (6th Cir. 2002)(citing Workman v. Publishers Clearing House,

 118 F.3d 457,459(6th Cir. 1997)(the Publishers Clearing House sweepstakes merely offered

 the opportunity to enter a contest in which the plaintiff could have won the grand prize)). The

 plaintiff does not appear to allege that he matched the claim numbers in the scratch-off game;

 rather, he alleges that the letter itself is proofthat he won the sweepstakes. "No reasonable

 person in [the plaintiffs] position would assume that he had won the prize" based on the

 language of the letter, which made clear that the plaintiff needed to win the scratch-off game to

 receive any prize money. Workman, 118 F. 3d at 459. Here, even under the very liberal reading

 afforded to pro se pleadings, the allegations contained in the complaint are "clearly baseless."

 Denton v. Hernandez, 504 U.S. 25, 32(1992); Gallop v. Cheney,642 F.3d 364, 368(2d Cir.

 2011)("A court may dismiss a claim as factually frivolous if the sufficiently well-pleaded facts

 are clearly baseless—^that is, if they are fanciful, fantastic, or delusional."). Accordingly, the

 complaint is dismissed.
Case 1:20-cv-04791-AMD-RML Document 4 Filed 11/16/20 Page 4 of 4 PageID #: 35




                                           CONCLUSION


        The plaintiffs complaint is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

 However, a court dismissing a pro se complaint should grant leave to amend "at least once when

 a liberal reading of the complaint gives any indication that a valid claim might be stated."

 Chavis V. Chappius,618 F.3d 162, 170(2d Cir. 2010)(alterations and quotation marks omitted).

 The Court, therefore, grants the plaintiff leave to amend the complaint within 30 days of this

 Order being entered.

        The new complaint must be captioned "Amended Complaint" and bear the same docket

 number as this order(20-CV-4791 (AMD)(RML)). The plaintiff is advised that any amended

 complaint that he files will completely replace the original complaint, so he should not rely on

 any allegations in the original complaint he filed. No summonses will issue at this time and all

 further proceedings will be stayed for thirty days. If the plaintiff does not comply with this order

 within the time allowed, the action will be dismissed, and judgment will enter. The Clerk of

 Court is respectfully directed to mail the plaintiff a copy of this order.

        The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order

 would not be taken in good faith, and therefore, informa pauperis status is denied for the

 purpose of any appeal. See Coppedge v. United Slates, 369 U.S. 438,444-45 (1962).

 SO ORDERED.



                                                                    s/Ann M. Donnelly
                                                                ANN M. DONNELLY
                                                                United States District Judge


 Dated: November 16, 2020
        Brooklyn, New York
